Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (US 2017/0265313).
Regarding claims 1 and 11: Deng discloses a main body (paragraph [0070], Fig. 1, reference character 201, The remote controller 200 comprises a remote controller body 201 and a control stick 203 provided on the remote controller body 201); and a support device installed on the main body, wherein an object is supported by the support device (paragraph [0069], Fig. 1, reference character 100, A bracket 100 is mounted on the remote controller 200, the bracket 100 is used for mounting displaying devices (not shown in the figures), such as a display, a mobile phone, or a tablet computer), and the support device comprises a base member (paragraph [0071], Fig. 2, reference character 10, The bracket 100 is provided on the remote controller body 201 near the control stick 203 and comprises a seat 10 and a holding mechanism 30 connected to the seat 10), a bracket assembly (paragraph [0080], Fig. 5, The second housing 323 covers the first housing 321. The second housing 323 is an approximately L-shaped bent housing and comprises a top housing 3231, as well as a first clamping part 3233 and a side wall 3235 which are both formed on the top housing 3231) and a positioning member (paragraph [0090], Fig. 6, the moving part 341 is approximately rectangular plate and is accommodated in the accommodating cavity 3237. A limiting part 3411 is formed on the side of the moving part 341 facing towards the mounting hole 3239. In this embodiment, the limiting part 3411 is in a saw tooth rack shape and is used to snap with the limiting assembly 38 so to limit the mounting position of the second clamping member 34 relative to the first clamping member 32), wherein the base member is installed on the main body (paragraph [0069], Fig. 1, reference character 100, A bracket 100 is mounted on the remote controller 200, the bracket 100 is used for mounting displaying devices (not shown in the figures), such as a display, a mobile phone, or a tablet computer), the bracket assembly is installed on the base member (paragraph [0080], Fig. 5, The second housing 323 covers the first housing 321. The second housing 323 is an approximately L-shaped bent housing and comprises a top housing 3231, as well as a first clamping part 3233 and a side wall 3235 which are both formed on the top housing 3231) and comprises a first frame and a second frame (paragraph [0080], Fig. 5, The second housing 323 covers the first housing 321. The second housing 323 is an approximately L-shaped bent housing and comprises a top housing 3231, as well as a first clamping part 3233 and a side wall 3235 which are both formed on the top housing 3231), the first frame and the second frame are movable relative to the base member (paragraph [0080], Fig. 4 – Fig. 5, The second housing 323 covers the first housing 321. The second housing 323 is an approximately L-shaped bent housing and comprises a top housing 3231, as well as a first clamping part 3233 and a side wall 3235 which are both formed on the top housing 3231), the first frame comprises plural positioning holes (paragraph [0090], A limiting part 3411 is formed on the side of the moving part 341 facing towards the mounting hole 3239. In this embodiment, the limiting part 3411 is in a saw tooth rack shape and is used to snap with the limiting assembly 38 so to limit the mounting position of the second clamping member 34 relative to the first clamping member 32), the positioning member is installed on the base member and arranged between the positioning member and the second frame (Fig. 6), and the positioning member comprises a positioning unit (Fig. 6), wherein while an operation state of the support device is switched from a storage state to a first usage state, the first frame is moved away from the base member (Fig. 5), wherein when a front end of the first frame is moved to a first location outside the base member, the positioning unit is embedded in a first positioning hole of the plural positioning holes, so that the first frame is positioned (paragraph [0090], A limiting part 3411 is formed on the side of the moving part 341 facing towards the mounting hole 3239. In this embodiment, the limiting part 3411 is in a saw tooth rack shape and is used to snap with the limiting assembly 38 so to limit the mounting position of the second clamping member 34 relative to the first clamping member 32).
Regarding claim 2: Deng discloses that which is discussed above. Deng further discloses that the bracket assembly further comprises a first guiding track and a second guiding track, wherein the first frame is guided by the first guiding track while the first frame is moved relative to the base member, the second frame is guided by the second guiding track while the second frame is moved relative to the base member, and the second frame is installed on the first guiding track, wherein while the operation state of the support device is switched from the first usage state to a second usage state, the first frame is continuously moved away from the base member, the first guiding track and second frame are correspondingly moved away from the base member, and the positioning unit is detached from the first positioning hole (paragraph [0080], Fig. 4 – Fig. 5, The second housing 323 covers the first housing 321. The second housing 323 is an approximately L-shaped bent housing and comprises a top housing 3231, as well as a first clamping part 3233 and a side wall 3235 which are both formed on the top housing 3231).
Regarding claim 3: Deng discloses that which is discussed above. Deng further discloses that the bracket assembly further comprises a sheltering structure, wherein the first guiding track, the second guiding track, a portion of the first frame and a portion of the second frame are covered by the sheltering structure, and an end of the second frame is in contact with the sheltering structure, wherein while the operation state of the support device is switched from the first usage state to the second storage state, the sheltering structure is moved with the second frame and moved away from the base member (paragraph [0090], Fig. 9, Please refer to FIGS. 7 and 9, the moving part 341 is approximately rectangular plate and is accommodated in the accommodating cavity 3237. A limiting part 3411 is formed on the side of the moving part 341 facing towards the mounting hole 3239. In this embodiment, the limiting part 3411 is in a saw tooth rack shape and is used to snap with the limiting assembly 38 so to limit the mounting position of the second clamping member 34 relative to the first clamping member 32. The moving part 341 is also provided with a meshing part 3413 on the side facing towards the bottom housing 3211, and the meshing part 3413 is formed corresponding to the meshing member 3219).
Regarding claim 4: Deng discloses that which is discussed above. Deng further discloses that the bracket assembly further comprises a constant force spring, and a first end and a second end of the constant force spring are connected with the base member and the second frame, respectively, wherein while the operation state of the support device is switched from the first usage state to the second storage state, the second frame is moved away from the base member to stretch the constant force spring, so that the constant force spring generates an elastic restoring force (paragraph [0080], The resetting member 167 is sheathed on the mating part 1635 and is accommodated in the second sheathing hole 1653. In this embodiment, the resetting member 167 is a helical compression spring. One end of the resetting member 167 abuts against the flange part 1639 and the other end abuts against the stepped surface 1655).
Regarding claim 5: Deng discloses that which is discussed above. Deng further discloses that the bracket assembly further comprises a stopping plate, and the stopping plate is connected with the front end of the first frame, wherein when the support device is in the first usage state or the second storage state, a clamping space is formed between the stopping plate and the base member, wherein the object is placed in the clamping space, so that the object is clamped between the stopping plate and the base member (paragraph [0098], The end of the rotating part 3831 which is close to the limiting part 3411 protrudes to form a stopping part 3835. In this embodiment, the stopping part 3835 is in a protruding tooth shape and is used to snap the saw teeth of the limiting part 3411).
Regarding claim 6: Deng discloses that which is discussed above. Deng further discloses that while the operation state of the support device is switched from the first usage state to the storage state, the first frame is moved toward the base member, wherein when the front end of the first frame is moved to a second location inside the base member, the positioning unit is embedded in a second positioning hole of the plural positioning holes, so that the first frame is positioned, wherein when the support device is in the storage state, both of the first frame and the second frame are disposed within the base member (paragraph [0090], Fig. 4, Fig. 9, Please refer to FIGS. 7 and 9, the moving part 341 is approximately rectangular plate and is accommodated in the accommodating cavity 3237. A limiting part 3411 is formed on the side of the moving part 341 facing towards the mounting hole 3239. In this embodiment, the limiting part 3411 is in a saw tooth rack shape and is used to snap with the limiting assembly 38 so to limit the mounting position of the second clamping member 34 relative to the first clamping member 32. The moving part 341 is also provided with a meshing part 3413 on the side facing towards the bottom housing 3211, and the meshing part 3413 is formed corresponding to the meshing member 3219).
Regarding claim 7: Deng discloses that which is discussed above. Deng further discloses that the positioning member further comprises a covering structure and an elastic element, wherein the positioning unit is arranged between the covering structure and the elastic element, a portion of the positioning unit is exposed outside the covering structure, and the positioning unit is in close contact with the first frame in response to an elastic force of the elastic element (paragraph [0080], The resetting member 167 is sheathed on the mating part 1635 and is accommodated in the second sheathing hole 1653. In this embodiment, the resetting member 167 is a helical compression spring. One end of the resetting member 167 abuts against the flange part 1639 and the other end abuts against the stepped surface 1655).
Regarding claim 8: Deng discloses that which is discussed above. Deng further discloses that the gaming controller further comprises a pivotal mechanism, and the pivotal mechanism is pivotally coupled between the support device and the main body, wherein the support device and the main body are rotatable relative to each other through the pivotal mechanism (paragraph [0085], pivot connection part 3217 is formed on and protrudes from the side of the bottom housing 3211 facing away from the remote controller body 201, and the pivot connection part 3217 is approximately in a shaft shape. The pivot connection part 3217 is rotatably provided with a meshing member 3219).
Regarding claim 10: Deng discloses that which is discussed above. Deng further discloses that the positioning unit is a metal ball (paragraph [0098], Under the action of an external force, the limiter 383 can rotate around the pivot shaft 381. In this embodiment, the limiter 383 is a rotating stir wheel with one end thereof being snapped with the saw tooth rack of the limiting part 3411 and the other end thereof being as operating end. Particularly, the limiter 383 comprises a rotating part 3831 and a pressing part 3833 formed on one end of the rotating part 3831. The rotating part 3831 extends from the pivot shaft 381 towards the limiting part 3411).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US 2017/0265313).
Regarding claim 9: Deng discloses that which is discussed above. Although Deng does not specifically disclose that the first frame and the second frame of the bracket assembly are made of metallic material, it would have been an obvious design choice to manufacture the bracket assembly as taught by Deng using a metallic material in order to yield the predictable result of providing a more durable bracket assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715